DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 5:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of constructing, evaluating, and outputting fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of constructing, evaluating, and outputting is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
Claim 5 is directed to a computer-implemented throughput estimation method. The Court has also recognized that computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amount to nothing more than generic computer functions 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.
Claim 1 is similar to claim 5 but recites a device, rather than a method and the device include a storage, a memory, and one or more processors configured. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere 
On the record before us, we are not persuaded that the hardware processors of claim 1 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 1. 
Claim 9 is similar to claim 5 but recites a non-transitory computer readable information medium storing a throughput estimation program, when executed by a processor to perform a method similar as in claim 5. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-
Dependent claims 2, 6-8, 10-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 9 is/are rejected under 35 U.S.C. 103 as obvious over Arakawa et al. (US 7,058,560).
Regarding claims 1, 5, and 9, Arakawa et al. disclose a throughput estimation device (see Fig.1, a system having performance index calculator 4 to calculate system throughput estimation and output the result value)  would have been obvious to one of ordinary skill to consider that the load vector input information load to the software processes since the hardware condition input section 1, the software condition input section 2, and the workload condition input section 3 are combined to calculate the number of transactions (Col.7, lines 20-42). The system disclosed in Arakawa et al. has plural templates, and the performance index 
Regarding claims 2, 6, Arakawa et al. teach a plurality of calculation unit for software processes ( Col.7, lines 5-19: parameter for communication software load calculation is corresponding to a plurality of calculation unit for software processes) and a plurality of calculation unit for hardware resources (Col.6, lines 35-40: a performance metrics calculation section and calculates predetermined metrics necessary to evaluate system performance on the basis of at least part of information on the condition values input by hardware condition input section 1, software condition input section 2, and workload condition input section 3. That is corresponding to a plurality of calculation unit for hardware resources). 
Claims 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 7,058,560) as applied to claims 1, 5, and 9 above, and further in view of Wang et al. (US 8,719,774).
Regarding claims 7, 10-11, Arakawa et al. is silent on teaching 4Docket No. J-20-0003 minimizing an objective function; and inputting parameter data and measurement data, updating the parameter data stored in the throughput estimation device according to the inputted parameter data, sequentially outputting the 
Wang et al. teach minimizing an objective function (Col.24, lines 53-59: generate lower-level program code); and inputting parameter data and measurement data, updating the parameter data stored in the throughput estimation device according to the inputted parameter data, sequentially outputting the configurations to the throughput estimation device, sequentially outputting the load vectors to the throughput estimation device, sequentially inputting the result value from the throughput estimation device, and outputting an evaluation result (Col.2, lines 1-26).  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang et al. with the teaching of Arakawa et al. in order to provide improved system and method for implementing applications.
Regarding claim 8, Wang et al. teach the parameter data stored in the throughput estimation device is updated using parameter data optimized (Col.21, lines 1-17), Col.31, lines 41-50).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.